Filed 7/29/13 P. v. Gutierrez CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B244817

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA090074)
         v.

WESLEY GUTIERREZ,

         Defendant and Appellant.




THE COURT:*
         Defendant and appellant Wesley Gutierrez (defendant) appeals from an order
revoking his probation and executing a previously suspended prison term. His appointed
counsel filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), raising
no issues. On April 30, 2013, we notified defendant of his counsel’s brief and gave him
leave to file, within 30 days, his own brief or letter stating any grounds or argument he
might wish to have considered. That time has elapsed and defendant has submitted no
letter or brief. We have reviewed the entire record and finding no error or other arguable
issues, we affirm the judgment.




*   BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
       In 2011, defendant pled no contest under a plea agreement to possession for sale
of cocaine base in violation of Health and Safety Code section 11351.5, as charged in the
information, and admitted two prior narcotics convictions specially alleged pursuant to
Health and Safety Code section 11370.2, subdivision (a), as well as four prison priors
alleged pursuant to Penal Code section 667.5, subdivision (b). On January 27, 2012, the
trial court sentenced defendant according to the plea agreement to an aggregate term of
14 years in prison, comprised of the high term of five years, plus three years for each
prior narcotics conviction, and one year for each of three prison priors. The court
suspended execution of the sentence, placed defendant on probation for five years
conditioned upon the completion of one year in a Salvation Army residential drug
rehabilitation program, as well as other conditions.
       Defendant spent six months in the residential program and then left, claiming his
probation officer told him he could leave to enter a nonresidential sober living program.
Defendant admitted that he had understood and agreed to the terms of probation.
Defendant’s probation officers and a Salvation Army administrator testified that
defendant had not obtained consent to leave the program and did not inform the probation
department of his departure.
       On October 1, 2012, the trial court found that defendant had willfully violated the
condition of probation, ordered the original sentence executed and served in the county
jail as provided by Penal Code section 1170, subdivision (h), and awarded defendant a
total of 480 days custody credit. The court also ordered defendant to pay mandatory fines
and fees and to register as a narcotics offender upon release. Defendant filed a timely
notice of appeal.
       We have examined the entire record and are satisfied that defendant’s appellate
counsel has fully complied with her responsibilities and that no arguable issue exists. We
conclude that defendant has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective appellate review of the
judgment entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 123-124.)

                                             2
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                            3